Citation Nr: 1433225	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  05-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left wrist disability.

2.  Entitlement to a higher initial evaluation for bilateral pes planovalgus, rated as noncompensable prior to November 24, 2009; as 10 percent disabling from November 24, 2009; and as 30 percent disabling from February 3, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active service from September 1997 to March 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, denied service connection for bilateral wrist disability as well as granted service connection for bilateral pes planovalgus and assigned a noncompensable initial evaluation, effective March 9, 2004.

In a September 2012 decision, the Board denied a compensable evaluation, prior to November 24, 2009, and granted an evaluation of 10 percent, but no higher, for bilateral pes planovalgus effective November 24, 2009.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in May 2013, which indicated that the Board erred by not considering the potential application of Diagnostic Code 5284 for the Veteran's service-connected bilateral pes planovalgus, claimed as plantar fasciitis with pes planus, and whether the Veteran could obtain a separate rating for each foot.  By order dated in May 2013, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.

In November 2013, the Board remanded the claims for further evidentiary development.  On remand, a March 2014 rating decision granted an increased evaluation for the Veteran's service-connected bilateral pes planovalgus, from February 3, 2014.  As this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In a December 2007 remand, the Board noted that the Veteran had requested a Board hearing on her substantive appeal.  She was notified of a hearing scheduled for October 2006 in a September 2006 letter.  However, in a letter received at the RO in October 2006, the Veteran requested that her hearing be rescheduled for another date.  As there was no evidence that the RO had attempted to reschedule the Veteran's hearing the Board directed that the RO contact the Veteran and advise her that, per her October 2006 request, she could present testimony at a personal hearing at the local RO before a Veterans Law Judge.  In the November 2010 remand, the Board noted that the Veteran was never properly notified of her right to a hearing and remanded the claims.  In May 2012 the Board sent the Veteran a letter asking her to clarify whether she still wanted to appear at a hearing before the Board.  An August 2012 letter from the Veteran's representative reflected that she verbally advised her representative that she did not desire to have a hearing before the Board.  Thus, the Veteran's hearing request is deemed to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Previously, the Board remanded the issue of service connection for left wrist disability in September 2012 and November 2013 for an adequate VA examination addressing the etiology of this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  In this regard, the Veteran was provided with a VA wrist examination and peripheral nerves examination in November 2012, but the examinations were found inadequate.  Specifically, the November 2012 VA wrist examination report diagnosed the Veteran as having bilateral wrist strain, but opined that the Veteran's left wrist disability was less likely than not related to service because there was no evidence of treatment for a chronic left wrist disability in the military or after discharge.  In support of this opinion, the examiner listed the extensive in-service treatment that the Veteran underwent for right wrist symptomatology, but neglected to cite a December 2003 private treatment note in which the Veteran indicated having similar symptomatology in the left hand that was worsening, although this December 2003 private treatment note was recorded during the Veteran's period of active duty service.

Pursuant to the Board's September 2012 and November 2013 remands, the Veteran was provided another VA examination in February 2014 and an addendum to that examination was obtained in April 2014.  The Veteran's representative argues in the June 2014 brief that the February 2014 VA examiner's opinion is inadequate because the rationale for the unfavorable opinion was primarily that there is no documentation of any left wrist complaints reported by the Veteran in her service treatment records.  Specifically, the representative argued that the VA examination is in direct conflict with the holding in Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").  The Board agrees.

The February 2014 VA examiner rendered a diagnosis of degenerative arthritis of the left wrist and opined that any left wrist disability is less likely than not related to military service.  In support of this opinion, the examiner stated that there was no evidence of the Veteran having left wrist disability in service or within 5 years following discharge.  Specifically, the examiner indicated that the Veteran's service treatment records did not indicate any complaints related to left wrist although there were multiple complaints associated with right wrist.  The examiner added that there is no documentation of left wrist pain within few years following discharge.

In the April 2014 addendum, the examiner further states that "[i]n particular, this provider has taken into consideration, the Veteran's lay statements regarding continuity of left wrist symptomatology since service as well as the December 2003 private treatment note which documented worsening left wrist pain during service that was similar in nature to the pain associated with her service connected right wrist disability.  However, [r]eview of STRs [(service treatment records)] did not indicate any complaints related to left wrist."

However, the rationale provided by the examiner is insufficient as she neglected to fully address the significance, if any, of the December 2003 private treatment, which apparently conflicts with her finding that there was no complaint of left wrist pain in service.  Significantly, although the December 2003 private treatment note is technically not part of the Veteran's service treatment records, it was recorded during the Veteran's period of active duty service, from September 1997 to March 2004.

The VA examiner also failed to address, in any meaningful way, the Veteran's statements concerning symptoms experienced since service.  In this regard, the Veteran reported intermittent pain in her left wrist since service and that she believes it developed as a result of typing, writing, playing sports, and doing pushups.  She reported her job "required long hours of typing which aggravates the wrist pain" during the February 2014 VA examination.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, the VA examiner could have addressed whether the Veteran's claimed symptoms were consistent with her complaints through the years, or whether the complaints are consistent with the current disorder.  Instead, the examiner determined, incorrectly, that lack of notation in the service treatment records are the only evidence which can provide the basis for an opinion concerning etiology.  Given the deficiencies in the February and April 2014 VA examination and opinion the Board must remand this case for another medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

In addition, the Board finds that the February 2014 VA examination is not adequate with regard to the claim for increased rating for bilateral pes planovalgus.  The Board remanded this issue in November 2013 to obtain a medical opinion as to whether the Veteran suffers from symptomatology that can be separated as distinct disabilities comprising the service-connected bilateral pes planovalgus, to include plantar fasciitis and pes planus.  Concerning this, the May 2013 Joint Motion found that "it cannot be discerned if the Board considered that Appellant is service-connected for pes planovalgus that is also 'claimed as plantar fasciitis with pes planus.'"  Specifically, the Joint Motion directed the Board to consider the potential application of Diagnostic Code 5284 for the Veteran's service-connected bilateral pes planovalgus claimed as plantar fasciitis with pes planus, and whether the Veteran could obtain a separate rating for each foot.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Board found that the question of whether the Veteran is entitled to a separate or increased rating for plantar fasciitis in addition to his currently assigned rating for foot disability requires another VA examination be obtained to determine the current level of severity of the Veteran's plantar fasciitis.  The Board noted that if the examiner finds unique symptomatology related to plantar fasciitis which can be separated from the service-connected bilateral pes planovalgus, then the possibility exists that an additional foot disorder might also be service connected.

The Veteran was provided a VA feet examination in February 2014, which reported the Veteran's current symptomatology relating to his feet.  Further, the February 2014 VA examiner stated that "[i]n my opinion, veteran is still suffering from bilateral pes planovalgus and plantar fasciitis, to include pes planus.  In addition, she has developed DJD [(degenerative joint disease)] big toe both feet as a residual of bunionectomies performed in service.  ...  In my opinion, veteran is currently experiencing all of her foot symptomatology due to service connected foot disabilities."

Although the examiner notes that the Veteran has multiple foot disabilities, she did not indicate their separate and distinct manifestations, or indicate if it is even possible to distinguish their respective symptoms from one another.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, this issue must also be remanded in order to obtain another VA examination to better describe the Veteran's various foot disabilities and their separate and distinct manifestations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Medical Center in Oklahoma City, Oklahoma, and any associated outpatient clinics, dated from November 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination by a clinician with appropriate expertise, other than the examiner who conducted the VA examination in February 2014 and provided an addendum in April 2014, to determine the etiology of the Veteran's current left wrist disability.

The claims file and a copy of this remand must be made available to and reviewed by the VA clinician.  

In light of the service and post service medical evidence of record, the lay statements of record, and any examination findings, the VA examiner should provide an opinion as to whether the Veteran's current left wrist disability, to include degenerative arthritis, is at least as likely as not (likelihood of at least 50 percent) related to service.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

The examiner is also asked to fully address the Veteran's lay statements regarding continuity of left wrist symptomatology since service as well as the December 2003 private treatment note which documented worsening left wrist pain during service that was similar in nature to the pain associated with her service-connected right wrist disability.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination by a clinician with appropriate expertise, other than the examiner who conducted the VA examination in February 2014 and provided an addendum in April 2014, to determine the current severity of her service-connected bilateral pes planovalgus, claimed as bilateral plantar fasciitis with pes planus.  

The claims file and a copy of this remand must be made available to and reviewed by the VA clinician.  The clinician must provide accurate and fully descriptive assessments of all symptomatology of the service-connected bilateral foot disability.

The clinician is asked to determine whether the Veteran suffers from symptomatology that can be separated as distinct disabilities comprising the service-connected bilateral pes planovalgus, to include plantar fasciitis and pes planus.

All disorders of the feet should be identified with their respective manifestations clinically distinguished from one another, to the extent possible.  If the examiner finds that the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorders, the examiner must so indicate.

3.  Thereafter, readjudicate the issues on appeal, to include whether the service-connected bilateral foot disability should be provided separate ratings for each foot, and/or for plantar fasciitis and pes planus, without violation of 38 C.F.R. § 4.14.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



